Exhibit 10.1

EVERYWARE GLOBAL, INC.

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of June 9, 2014, between
EveryWare Global, Inc. a Delaware corporation (the “Company”), and Samie A.
Solomon (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company and Executive are a party to that certain Employment
Agreement dated as of February 21, 2014, (the “Interim Employment Agreement”);
and

WHEREAS, the Company and Executive desire to enter into this Agreement as to the
terms of Executive’s continued employment with the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. POSITION AND DUTIES.

(a) During the Employment Term (as defined in Section 2 hereof), Executive shall
serve as the Chief Executive Officer of the Company. In this capacity, Executive
shall have the duties, authorities and responsibilities as are reasonably
associated with the position of Chief Executive Officer and shall report
directly to the Board of Directors of the Company (the “Board”) and the Chairman
of the Board acting on behalf of the Board.

(b) During the Employment Term, Executive shall devote all of Executive’s
business time, energy, business judgment, knowledge and skill and Executive’s
best efforts to the performance of Executive’s duties with the Company, and
Executive shall comply with all applicable Company policies.

2. EMPLOYMENT TERM. The Company agrees to employ Executive pursuant to the terms
of this Agreement, and Executive agrees to be so employed, for a term of two
(2) years (the “Initial Term”) commencing as of June 1, 2014 (the “Effective
Date”). Following the end of the Initial Term, the term of this Agreement shall
be automatically extended for successive one-year periods, provided, however,
that either party hereto may elect not to extend this Agreement by giving
written notice to the other party at least sixty (60) days prior to the end of
the Initial Term or such extension period, as applicable. Notwithstanding the
foregoing, Executive’s employment hereunder may be earlier terminated in
accordance with Section 6 hereof, subject to Section 7 hereof. The period of
time between the Effective Date and the termination of Executive’s employment
shall be referred to herein as the “Employment Term.”

3. BASE SALARY. The Company agrees to pay Executive a base salary at an annual
rate of not less than $600,000, payable in accordance with the regular payroll
practices of the Company, but in no event less frequently than monthly,
effective as of the Effective Date. Executive’s base salary shall be subject to
annual review by the Board (or a committee thereof), and may be adjusted from
time to time by the Board, but may not be reduced below $600,000. The base
salary as determined herein and adjusted from time to time shall constitute
“Base Salary” for purposes of this Agreement.

 

1



--------------------------------------------------------------------------------

4. ANNUAL BONUS. Executive will be eligible for an annual bonus based on
performance metrics determined on an annual basis by the Board, consistent with
the applicable Company bonus plan applicable to its senior executive officers
(the “Annual Bonus”). Executive’s target Annual Bonus will be 75% of Base
Salary, and the Annual Bonus payout range will be between 0% and 150% of annual
Base Salary. The Board, in its sole discretion, may pay up to 50% of the value
of the Annual Bonus in restricted shares of the Company that vest over the
succeeding two years or, if earlier, upon a change in control of the Company (as
defined in the applicable restricted share grant agreement). In order to receive
any Annual Bonus, the Executive must have been continuously employed by the
Company or any of its subsidiaries through the date the applicable Annual Bonus
becomes payable. The Annual Bonus, if any, will become payable following
completion and review by the Board of the Company’s audited consolidated
financial statements for the applicable fiscal year, but in no event later than
March 15 of the calendar year following the calendar year in which or with which
the applicable fiscal year ends. The Executive’s Annual Bonus for calendar year
2014 will be prorated for the portion of such year in which the Executive was
providing services under this Agreement and the Interim Employment Agreement,
and based upon the performance metrics as apply to other senior executive
officers, generally. The metrics governing future Annual Bonuses shall be
consistent with the Company’s general short-term incentive program for its
senior executive employees.

5. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. During the Employment Term, Executive shall be entitled to
participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its senior executive
employees generally, subject to satisfying the applicable eligibility
requirements, except to the extent that such plans are duplicative of the
benefits otherwise provided for hereunder; provided, however that Executive
shall not participate in the periodic stock or option grants to management
employees (other than as provided in Section 5(d) below). Executive’s
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies. Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan at any time.

(b) BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, Executive shall be
reimbursed in accordance with the Company’s expense reimbursement policy, for
all reasonable and ordinary out-of-pocket business expenses incurred and paid by
Executive during the Employment Term and in connection with the performance of
Executive’s duties hereunder, in accordance with the Company’s policies with
regard thereto.

(c) VACATIONS. During the Employment Term, Executive shall be entitled to twenty
(20) days of paid vacation per calendar year (as prorated for partial years) in
accordance with the Company’s policy on accrual and use applicable to employees
as in effect from time to time.

(d) EQUITY PROGRAM. During the Employment Term, Executive shall be entitled to
participate in the Company’s equity program as described on Exhibit A attached
hereto.

(e) RELOCATION. The Company shall reimburse Executive for the actual,
reasonable, out-of-pocket expenses that the Executive incurs in connection with
the relocation of his household and his family to the Columbus, Ohio area, upon
the presentation of reasonable documentation for such expenses, up to a maximum
of $100,000. If Executive resigns other than for “Good Reason” or is discharged
for “Cause” at any time before June 1, 2015, Executive shall repay the Company
for any such relocation expenses advanced to the Executive pursuant to this
Section 5(e).

 

2



--------------------------------------------------------------------------------

(f) COMPANY RECOUPMENT OF AWARDS. Executive’s rights with respect to any payment
hereunder shall in all events be subject to (i) any right that the Company may
have under any Company recoupment policy or other agreement or arrangement with
Executive in writing, or (ii) any right or obligation that the Company may have
regarding the clawback of “incentive-based compensation” under Section 10D of
the Exchange Act and any applicable rules and regulations promulgated thereunder
from time to time by the U.S. Securities and Exchange Commission.

6. TERMINATION. Executive’s employment and the Employment Term shall terminate
on the first of the following to occur:

(a) DISABILITY. Upon ten (10) days’ prior written notice by the Company to
Executive of termination due to Disability. For purposes of this Agreement,
“Disability” shall mean that Executive, because of accident, disability, or
physical or mental illness, is incapable of performing Executive’s duties to the
Company or any subsidiary, as determined by the Board.

(b) DEATH. Automatically upon the date of death of Executive.

(c) CAUSE. Immediately upon written notice by the Company to Executive of a
termination for Cause. For purposes of this Agreement, “Cause” shall mean
(i) Executive’s gross misconduct or gross negligence in the performance of
Executive’s duties to the Company that has or could reasonably be expected to
have an adverse effect on the Company; (ii) Executive’s willful failure to
follow the lawful directives of the Board (other than as a result of death or
Disability); (iii) Executive’s indictment for, conviction of, or pleading of
guilty or nolo contendere to, a felony or any crime involving moral turpitude;
(iv) Executive’s performance of any act of theft, embezzlement, fraud,
malfeasance, dishonesty or misappropriation of the Company’s property;
(v) Executive’s willful breach of this Agreement, or any other agreement with
the Company, the Company’s code of conduct or other written policy. The
existence of “Cause” hereunder shall be determined by the Board in its good
faith discretion. Any determination of Cause by the Company will be made by a
resolution approved by a majority of the members of the Board.

(d) WITHOUT CAUSE. Immediately upon written notice by the Company to Executive
of an involuntary termination without Cause (other than for death or
Disability).

(e) GOOD REASON. Upon written notice by Executive to the Company of a
termination for Good Reason. “Good Reason” means the occurrence of any of the
following events, without the express written consent of Executive, unless such
events are fully corrected in all material respects by the Company within thirty
(30) days following written notification by Executive to the Company of the
occurrence of one of such events: (i) material diminution in Executive’s base
salary or target bonus opportunity; or (ii) material diminution in Executive’s
duties, authorities or responsibilities (other than temporarily while physically
or mentally incapacitated or as required by applicable law). Executive will
provide the Company with a written notice detailing the specific circumstances
alleged to constitute Good Reason within thirty (30) days after the first
occurrence of such circumstances, and actually terminate his employment within
thirty (30) days following the expiration of the Company’s thirty (30)-day
period described above. Otherwise, any claim of such circumstances as “Good
Reason” will be deemed irrevocably waived by Executive.

(f) WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by
Executive to the Company of Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

(g) EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT. Upon the
expiration of the Employment Term due to a non-extension of the Agreement by the
Company or Executive pursuant to the provisions of Section 2 hereof.

 

3



--------------------------------------------------------------------------------

7. CONSEQUENCES OF TERMINATION.

(a) DEATH. In the event that Executive’s employment and/or the Employment Term
end on account of Executive’s death, Executive or Executive’s estate, as the
case may be, shall be entitled to the following (with the amounts due under
Sections 7(a)(i) through 7(a)(iii) hereof to be paid within thirty (30) days
following termination of employment, or such earlier date as may be required by
applicable law):

(i) any unpaid Base Salary through the date of termination;

(ii) reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(iii) any accrued but unused vacation time in accordance with Company policy;
and

(iv) all other payments, benefits or fringe benefits to which Executive shall be
entitled under the terms of any applicable compensation arrangement or benefit,
equity or fringe benefit plan or program or grant, in each case in accordance
with their terms (collectively, Sections 7(a)(i) through 7(a)(iv) hereof shall
be hereafter referred to as the “Accrued Benefits”).

(b) DISABILITY. In the event that Executive’s employment and/or the Employment
Term end on account of Executive’s Disability, the Company shall pay or provide
Executive with the Accrued Benefits.

(c) TERMINATION FOR CAUSE, BY EXECUTIVE OTHER THAN FOR GOOD REASON OR FOLLOWING
EXECUTIVE OR COMPANY NON-EXTENSION OF THIS AGREEMENT. If Executive’s employment
is terminated (x) by the Company for Cause, (y) by Executive other than for Good
Reason, or (z) by either party following Executive’s or the Company’s
non-extension of the Employment Term as provided in Section 2 hereof, then the
Company shall pay to Executive the Accrued Benefits following such termination.

(d) TERMINATION WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD REASON PRIOR TO EXECUTIVE
OR COMPANY NON-EXTENSION OF THIS AGREEMENT. If Executive’s employment is
terminated (x) by the Company other than for Cause (and other than due to the
Executive’s death or Disability) or (y) by Executive for Good Reason, in each
case prior to Executive’s or the Company’s non-extension of the Employment Term
as provided in Section 2 hereof, then the Company shall pay or provide Executive
with the following, subject to the provisions of Section 20 hereof:

(i) the Accrued Benefits;

(ii) subject to Executive’s continued compliance with the obligations in
Sections 8, 9 and 10 hereof, an amount equal to Executive’s monthly Base Salary
rate as in effect on the date of termination, paid in accordance with the
Company’s regular payroll processes (but in any event no less frequently than
monthly) for a period of six (6) months following such termination (the
“Severance Period”); provided that to the extent that the payment of any amount
constitutes

 

4



--------------------------------------------------------------------------------

“nonqualified deferred compensation” for purposes of Code Section 409A (as
defined in Section 20 hereof), any such payment scheduled to occur during the
first sixty (60) days following the termination of employment shall not be paid
until the first regularly scheduled pay period following the sixtieth (60th) day
following such termination and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto;

(iii) notwithstanding the foregoing, following the date that the Executive
relocates to the greater Columbus, Ohio area, the Severance Period shall
increase to nine (9) months, provided, further, that if such termination also
occurs after April 1, 2015, the Severance Period shall increase to twelve
(12) months.

Payments and benefits provided in this Section 7(d) shall be in lieu of any
termination or severance payments or benefits for which Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

(e) OTHER OBLIGATIONS. Upon any termination of Executive’s employment with the
Company, Executive shall be deemed to have immediately resigned from any other
position as an officer, director or fiduciary of any Company-related entity.

(f) EXCLUSIVE REMEDY. The amounts payable to Executive following termination of
employment and the Employment Term hereunder pursuant to Section 7 hereof shall
be in full and complete satisfaction of Executive’s rights under this Agreement
and any other claims that Executive may have in respect of Executive’s
employment with the Company or any of its affiliates, and Executive acknowledges
that such amounts are fair and reasonable, and are Executive’s sole and
exclusive remedy, in lieu of all other remedies at law or in equity, with
respect to the termination of Executive’s employment hereunder or any breach of
this Agreement.

8. RELEASE. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond the Accrued Benefits shall only be
payable if Executive delivers to the Company and does not revoke a general
release of claims in favor of the Company in the form attached as Exhibit B
hereto. Such release must be executed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following termination.

9. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY. During the course of Executive’s employment with the
Company, Executive will have access to Confidential Information. For purposes of
this Agreement, “Confidential Information” means all data, information, ideas,
concepts, discoveries, trade secrets, inventions (whether or not patentable or
reduced to practice), innovations, improvements, know-how, developments,
techniques, methods, processes, treatments, drawings, sketches, specifications,
designs, plans, patterns, models, plans and strategies, and all other
confidential or proprietary information or trade secrets in any form or medium
(whether merely remembered or embodied in a tangible or intangible form or
medium) whether now or hereafter existing, relating to or arising from the past,
current or potential business, activities and/or operations of the Company or
any of its affiliates (or any of their respective predecessors, successors or
permitted assigns), including, without limitation, any such information relating
to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, partners and/or
competitors. Executive agrees that Executive shall not, directly or indirectly,
use, make available, sell, disclose or otherwise communicate to any person,
other than in the course of Executive’s assigned duties and for the benefit of
the Company, either during the period of Executive’s employment or at any time
thereafter, any Confidential Information or

 

5



--------------------------------------------------------------------------------

other confidential or proprietary information received from third parties
subject to a duty on the Company’s and its subsidiaries’ and affiliates’ part to
maintain the confidentiality of such information, and to use such information
only for certain limited purposes strictly for the benefit of the Company or any
of its affiliates. The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to Executive; (ii) becomes generally
known to the public subsequent to disclosure to Executive through no wrongful
act of Executive or any representative or affiliate of Executive; or
(iii) Executive is required to disclose by applicable law, regulation or legal
process (provided that Executive provides the Company with prior notice of the
contemplated disclosure and cooperates with the Company at its expense in
seeking a protective order or other appropriate protection of such information).

(b) NONCOMPETITION. Executive acknowledges that (i) Executive performs services
of a unique nature for the Company that are irreplaceable, and that Executive’s
performance of such services to a competing business will result in irreparable
harm to the Company, (ii) Executive has had and will continue to have access to
Confidential Information, which, if disclosed, would unfairly and
inappropriately assist in competition against the Company or any of its
affiliates, (iii) in the course of Executive’s employment by a competitor,
Executive would inevitably use or disclose such Confidential Information,
(iv) the Company and its affiliates have substantial relationships with their
customers and Executive has had and will continue to have access to these
customers, (v) Executive has received and will receive specialized training from
the Company and its affiliates, and (vi) Executive has generated and will
continue to generate goodwill for the Company and its affiliates in the course
of Executive’s employment. Accordingly, during Executive’s employment hereunder
and for a period of eighteen (18) months thereafter, Executive agrees that
Executive will not, directly or indirectly, own, manage, operate, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in the
design, distribution, marketing or manufacturing of tabletop, storage or food
preparation products for the consumer and foodservice markets, with operations
in the United States, Canada, Mexico, Latin America, Africa, Europe and Asia,
the design, distribution, marketing or manufacturing of bakeware, beverageware,
serveware, storageware, flatware, dinnerware, crystal, buffetware, hollowware,
premium spirit bottles, cookware, gadgets, candle, floral glass containers, and
other similar houseware or kitchen products, or in any other material business
in which the Company or any of its subsidiaries or affiliates is engaged on the
date of termination or in which they have planned, on or prior to such date, to
be engaged in on or after such date. Notwithstanding the foregoing, nothing
herein shall prohibit Executive from being a passive owner of not more than two
percent (2%) of the equity securities of a publicly traded corporation engaged
in a business that is in competition with the Company or any of its subsidiaries
or affiliates, so long as Executive has no active participation in the business
of such corporation.

(c) NONSOLICITATION; NONINTERFERENCE.

(i) During Executive’s employment with the Company and for a period of two
(2) years thereafter, Executive agrees that Executive shall not, except in the
furtherance of Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, solicit, aid or induce any individual or entity that is, or was during
the twelve-month period immediately prior to the termination of Executive’s
employment for any reason, a customer of the Company or any of its subsidiaries
or affiliates to purchase goods or services then sold by the Company or any of
its subsidiaries or affiliates from another person, firm, corporation or other
entity or assist or aid any other persons or entity in identifying or soliciting
any such customer.

(ii) During Executive’s employment with the Company and for a period of two
(2) years thereafter, Executive agrees that Executive shall not, except in the
furtherance of

 

6



--------------------------------------------------------------------------------

Executive’s duties hereunder, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (A) solicit, aid or
induce any advisor, consultant, employee, representative or agent of the Company
or any of its subsidiaries or affiliates to leave such employment or retention
or to accept employment with or render services to or with any other person,
firm, corporation or other entity unaffiliated with the Company or hire or
retain any such advisor, consultant, employee, representative or agent, or take
any action to materially assist or aid any other person, firm, corporation or
other entity in identifying, hiring or soliciting any such employee,
representative or agent, or (B) interfere, or aid or induce any other person or
entity in interfering, with the relationship between the Company or any of its
subsidiaries or affiliates and any of their respective vendors, joint venturers
or licensors. Any person described in this Section 9(c)(i) shall be deemed
covered by this Section while so employed or retained and for a period of twelve
(12) months thereafter.

(d) NONDISPARAGMENT. Executive agrees not to make negative comments or otherwise
disparage the Company or any of its affiliates or any of their respective
partners, members, officers, directors, employees, agents, services or products
other than in the good faith performance of Executive’s duties to the Company
while Executive is employed by the Company. The foregoing shall not be violated
by truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings).

(e) INVENTIONS. (i) Executive acknowledges and agrees that all ideas, methods,
inventions, discoveries, improvements, work products, developments or works of
authorship (“Inventions”), whether patentable or unpatentable, (A) that relate
to Executive’s work with the Company, made or conceived by Executive, solely or
jointly with others, during the Employment Term, or (B) suggested by any work
that Executive performs in connection with the Company, either while performing
Executive’s duties with the Company or on Executive’s own time, shall belong
exclusively to the Company (or its designee), whether or not patent applications
are filed thereon. Executive hereby irrevocably conveys, transfers and assigns
to the Company the Inventions and all patents that may issue thereon in any and
all countries, whether during or subsequent to the Employment Term, together
with the right to file, in Executive’s name or in the name of the Company (or
its designee), applications for patents and equivalent rights (the
“Applications”). Executive will, at any time during and subsequent to the
Employment Term, make such applications, sign such papers, take all rightful
oaths, and perform all acts as may be requested from time to time by the Company
with respect to the Inventions at the Company’s expense. Executive will also
execute assignments to the Company (or its designee) of the Applications, and
give the Company and its attorneys all reasonable assistance (including the
giving of testimony) to obtain the Inventions for the Company’s benefit, all
without additional compensation to Executive from the Company, but entirely at
the Company’s expense. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and Executive agrees that the Company will be the sole owner of the Inventions,
and all underlying rights therein, in all media now known or hereinafter
devised, throughout the universe and in perpetuity without any further
obligations to Executive. If the Inventions, or any portion thereof, are deemed
not to be Work for Hire, Executive hereby irrevocably conveys, transfers and
assigns to the Company, all rights, in all media now known or hereinafter
devised, throughout the universe and in perpetuity, in and to the Inventions,
including, without limitation, all of Executive’s right, title and interest in

 

7



--------------------------------------------------------------------------------

the copyrights (and all renewals, revivals and extensions thereof) to the
Inventions, including, without limitation, all rights of any kind or any nature
now or hereafter recognized, including, without limitation, the unrestricted
right to make modifications, adaptations and revisions to the Inventions, to
exploit and allow others to exploit the Inventions and all rights to sue at law
or in equity for any infringement, or other unauthorized use or conduct in
derogation of the Inventions, known or unknown, prior to the date hereof,
including, without limitation, the right to receive all proceeds and damages
therefrom. In addition, Executive hereby waives any so-called “moral rights”
with respect to the Inventions. To the extent that Executive has any rights in
the results and proceeds of Executive’s service to the Company that cannot be
assigned in the manner described herein, Executive agrees to unconditionally
waive the enforcement of such rights. Executive hereby waives any and all
currently existing and future monetary rights in and to the Inventions and all
patents that may issue thereon, including, without limitation, any rights that
would otherwise accrue to Executive’s benefit by virtue of Executive being an
employee of or other service provider to the Company.

(iii) Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
represents and warrants that he does not possess or own any rights in or to any
confidential, proprietary or non-public information or intellectual property
related to the business of the Company. Executive shall comply with all relevant
agreements, policies and guidelines of the Company regarding the protection of
confidential information and intellectual property and potential conflicts of
interest, provided the same are consistent with the terms of this Agreement and
Executive’s duties to the Company and its affiliates. Executive acknowledges
that the Company may amend any such policies and guidelines from time to time,
and that Executive remains at all times bound by their most current version.

(f) RETURN OF COMPANY PROPERTY. On the date of Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), Executive shall return all Confidential Information or other
property belonging to the Company or any of its affiliates (including, but not
limited to, any Company-provided laptops, computers, cell phones, wireless
electronic mail devices or other equipment, or documents and property belonging
to the Company).

(g) REASONABLENESS OF COVENANTS. In signing this Agreement, Executive gives the
Company assurance that Executive has carefully read and considered all of the
terms and conditions of this Agreement, including the restraints imposed under
this Section 9. Executive agrees that these restraints are necessary for the
reasonable and proper protection of the Company and its affiliates and their
trade secrets and confidential information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent Executive from obtaining other suitable employment during the
period in which Executive is bound by the restraints. Executive acknowledges
that each of these covenants has a unique, very substantial and immeasurable
value to the Company and its affiliates and that Executive has sufficient assets
and skills to provide a livelihood while such covenants remain in force.
Executive further covenants that Executive will not challenge the reasonableness
or enforceability of any of the covenants set forth in this Section 9. It is
also agreed that each of the Company’s affiliates will have the right to enforce
all of Executive’s obligations to that affiliate under this Agreement and shall
be third party beneficiaries hereunder, including without limitation pursuant to
this Section 9.

 

8



--------------------------------------------------------------------------------

(h) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(i) TOLLING. In the event of any violation of the provisions of this Section 9,
Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 9 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

(j) SURVIVAL OF PROVISIONS. The obligations contained in Sections 9 and 10
hereof shall survive the termination or expiration of the Employment Term, the
non-renewal of this Agreement and Executive’s employment with the Company and
shall be fully enforceable thereafter.

10. COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), Executive agrees that while employed by the Company
and thereafter, Executive will respond and provide information with regard to
matters in which Executive has knowledge as a result of Executive’s employment
with the Company, and will provide reasonable assistance to the Company, its
affiliates and their respective representatives in defense of any claims that
may be made against the Company or its affiliates, and will assist the Company
and its affiliates in the prosecution of any claims that may be made by the
Company or its affiliates, to the extent that such claims may relate to the
period of Executive’s employment with the Company (collectively, the “Claims”).
Executive agrees to promptly inform the Board if Executive becomes aware of any
lawsuits involving Claims that may be filed or threatened against the Company or
its affiliates. Executive also agrees to promptly inform the Board (to the
extent that Executive is legally permitted to do so) if Executive is asked to
assist in any investigation of the Company or its affiliates (or their actions)
or another party attempts to obtain information or documents from Executive
(other than in connection with any litigation or other proceeding in which
Executive is a party-in-opposition) with respect to matters Executive believes
in good faith to relate to any investigation of the Company or its affiliates,
in each case, regardless of whether a lawsuit or other proceeding has then been
filed against the Company or its affiliates with respect to such investigation,
and shall not do so unless legally required. During the pendency of any
litigation or other proceeding involving Claims, Executive shall not communicate
with anyone (other than Executive’s attorneys and tax and/or financial advisors
and except to the extent that Executive determines in good faith is necessary in
connection with the performance of Executive’s duties hereunder) with respect to
the facts or subject matter of any pending or potential litigation or regulatory
or administrative proceeding involving the Company or any of its affiliates
without giving prior written notice to the Board or the Company’s counsel.

11. EQUITABLE RELIEF AND OTHER REMEDIES. Executive acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 9 or Section 10 hereof would be inadequate and, in
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, shall be
entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available, without the necessity of showing
actual monetary damages or the posting of a bond or other security. In the event
of a violation by Executive of Section 9 or Section 10 hereof, any severance or
other benefits being paid or provided to Executive and/or Executive’s dependents
pursuant to this Agreement or otherwise shall immediately cease, and any
severance previously paid to Executive shall be immediately repaid to the
Company.

 

9



--------------------------------------------------------------------------------

12. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 12 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company, provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise.

13. NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to Executive:

Samie A. Solomon

4N665 Ware Woods Drive

St. Charles, Illinois 60175

If to the Company:

EveryWare Global, Inc

519 N. Pierce Ave

Lancaster, OH 43130

Attention: General Counsel

With a copy to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention: Kevin L. Morris

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

14. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

15. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

10



--------------------------------------------------------------------------------

16. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17. GOVERNING LAW; JURISDICTION. This Agreement, the rights and obligations of
the parties hereto, and any claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Ohio
without regard to its choice of law provisions). Each of the parties agrees that
any dispute between the parties shall be resolved only in the courts of the
State of Ohio or the United States District Court for the Southern District of
Ohio and the appellate courts having jurisdiction of appeals in such courts. In
that context, and without limiting the generality of the foregoing, each of the
parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement or Executive’s employment by the Company or any
affiliate, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Ohio, the court of the United States of America for the Southern
District of Ohio, and appellate courts having jurisdiction of appeals from any
of the foregoing, and agrees that all claims in respect of any such Proceeding
shall be heard and determined in such Ohio State court or, to the extent
permitted by law, in such federal court, (b) consents that any such Proceeding
may and shall be brought in such courts and waives any objection that Executive
or the Company may now or thereafter have to the venue or jurisdiction of any
such Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR EXECUTIVE’S
EMPLOYMENT BY THE COMPANY OR ANY AFFILIATE OF THE COMPANY, OR EXECUTIVE’S OR THE
COMPANY’S PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS AGREEMENT, (d) agrees
that service of process in any such Proceeding may be effected by mailing a copy
of such process by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to such party at Executive’s or the Company’s
address as provided in Section 13 hereof, and (e) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by the laws of the State of Ohio.

18. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer or director as may be designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between Executive and the Company with respect to the subject matter hereof,
including but not limited to the Interim Employment Agreement; provided, that
the restrictive covenants and other obligations contained in Section 9 are
independent of, supplemental to and do not modify, supersede or restrict (and
shall not be modified, superseded by or restricted by) any non-competition,
non-solicitation, confidentiality or other restrictive covenants in any other
current or future agreement unless reference is made to the specific provisions
hereof which are intended to be superseded. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

19. REPRESENTATIONS. Executive represents and warrants to the Company that
(a) Executive has the legal right to enter into this Agreement and to perform
all of the obligations on Executive’s part to be performed hereunder in
accordance with its terms, and (b) Executive is not a party to any agreement or
understanding, written or oral, and is not subject to any restriction, which, in
either case, could prevent Executive from entering into this Agreement or impede
Executive from performing all of Executive’s duties and obligations hereunder.

 

11



--------------------------------------------------------------------------------

20. TAX MATTERS.

(a) WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation. In the
event that the Company fails to withhold any taxes required to be withheld by
applicable law or regulation, Executive agrees to indemnify the Company for any
amount paid with respect to any such taxes, together with any interest, penalty
and/or expense related thereto.

(b) SECTION 409A COMPLIANCE.

(i) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
until the date which is the earlier of (A) the expiration of the six (6)-month
period measured from the date of such “separation from service” of Executive,
and (B) the date of Executive’s death, to the extent required under Code
Section 409A. Upon the expiration of the foregoing delay period, all payments
and benefits delayed pursuant to this Section 20(b)(ii) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

(iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Executive, (B) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

12



--------------------------------------------------------------------------------

(iv) For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(v) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY By:  

/s/ Daniel Collin

Name:   Daniel Collin Title:   Chairman of the Board EXECUTIVE

/s/ Samie A. Solomon

 

14



--------------------------------------------------------------------------------

EXHIBIT A

Executive will receive stock option grants of 210,000 options (the “Options”) to
purchase shares of the Company’s common stock under the EveryWare, Global, Inc.
2013 Omnibus Incentive Compensation Plan as it may be amended by the Board from
time to time (the “Plan”). The Options will have an exercise price equal to the
fair market value of EveryWare common stock on the grant date and will have a
duration of 10 years. 70,000 of the Options will be granted on June 9, 2014 and
will vest ratably each month through June 1, 2016; an additional 70,000 Options
will be granted on June 1, 2015 and will vest ratably each month through June 1,
2017; and an additional 70,000 Options will be granted on June 1, 2016 and will
vest ratably each month through June 1, 2018.

The Options will be in lieu of any other equity incentive compensation granted
to management employees of the Company. All unexercised options will expire
immediately upon the Executive’s termination of employment, provided that if
such termination is by the Company other than for Cause or by the Executive for
Good Reason, the vested Options may be exercised at any time within thirty
(30) days of such termination, but in no event later than the applicable
expiration date. In the event that the Executive’s employment with the Company
is terminated by the Company other than for Cause or by the Executive for Good
Reason, in each case within twelve (12) months following a Change in Control (as
defined in the Plan), the Options will immediately vest upon such termination.

The grant or the Options will be subject to approval of the Board and will be
subject in all respects to the terms and conditions of the Plan and the
applicable award agreement governing such Options.

 

15



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE

I,                     , in consideration of and subject to the performance by
EveryWare Global, Inc. (together with its subsidiaries, the “Company”), of its
obligations under Section [—] of the Employment Agreement, dated as of [—] (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its respective affiliates and subsidiaries and all present, former
and future directors, officers, agents, representatives, employees, successors
and assigns of the Company and/or its respective affiliates and subsidiaries and
direct or indirect owners (collectively, the “Released Parties”) to the extent
provided herein (this “General Release”). The Released Parties are intended
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section [—] of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section [—] of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross claims, counter claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
I understand and intend that this General Release constitutes a general release
of all claims and that no reference herein to a specific form of claim, statute
or type of relief is intended to limit the scope of this General Release.

 

16



--------------------------------------------------------------------------------

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the foregoing, I acknowledge that I am not
waiving and am not being required to waive any right that cannot be waived under
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event that I should
bring a Claim seeking damages against the Company, or in the event that I should
seek to recover against the Company in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law. I further agree that I am
not aware of any pending claim, or of any facts that could give rise to a claim,
of the type described in paragraph 2 as of the execution of this General
Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. The Company agrees to disclose any such information only to any
tax, legal or other counsel of the Company or as required by law.

10. Any non disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other self regulatory organization or governmental entity.

 

17



--------------------------------------------------------------------------------

11. I hereby acknowledge that Sections [—] of the Agreement shall survive my
execution of this General Release.

12. I represent that I am not aware of any Claim by me, and I acknowledge that I
may hereafter discover Claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in paragraph 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This General
Release constitutes the complete and entire agreement and understanding among
the parties, and supersedes any and all prior or contemporaneous agreements,
commitments, understandings or arrangements, whether written or oral, between or
among any of the parties, in each case concerning the subject matter hereof.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(i) I HAVE READ IT CAREFULLY;

(ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED, THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990, AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

(iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

(v) I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45] DAY PERIOD;

(vi) I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

18



--------------------------------------------------------------------------------

(vii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(viii) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:    DATE:

 

19